Case 3:17-cv-00601-MHL Document 165-2 Filed 11/27/19 Page 1 of 2 PageID# 2762




                                 (EXHIBITS)
Case 3:17-cv-00601-MHL Document 165-2 Filed 11/27/19 Page 2 of 2 PageID# 2763


  From: DefangoTVdefango@gmail.com ^                                                                                                       •
Subject: Fwd: money and steemit and stuff                                                                                             ■ isTf
   Date: July 2.2019 at 3:56 Pti^                                                                                                     v^
     To: Jason Goodman trulfi@crowdsourcetfietrutfi.org



                 Fonvarded message
       From: Roliert Steele <roberl.david.sieflle.viva.<i@Qmail.coiTt>
       Date; Sat, Dec 2,2017 at 2:57 PIUI
       Subject; money and steemit and stuff
       To: Oefango <DefanQo@Qmall.cnma.


       I was not offended by your slamming the program closed, I figured you had good reasons.
       01 As soon as you get control of Steemit Phi Beta lota change the PW so only you can access it. You have my blessing to control and
       earn money from that until such time as you hit $1000 a month from that one channel,then we can revisit
       02 I need a new wettmaster, worth pertiaps $200 a month, who can mix it up with WordPress, CloudFlare, and DreamHost. My former
       webmaster is a Zionist and quit over my being so critical of Zionism recently. Is this something you might be interested In?
      03 Attached and below are references that give you a sense of where I want to go. If you can figure out how to build this around
      Steemit, or set up a pilot that allows us to do an IndieGoGo campaign to raise funds to pull together a team, am ail ears.
       Chapters

       Steele, Robert.'Augmented inlellioence with Human-Machine Inleoritv: Future-Oriented Hybrid Governance Inleoratina Holislic
       Analytics. True Cost Economics and Open Snijrce Everything Enoineerinn fO.ciFFt.'fnrthmming in Daniel Araya. Augmented
       Intelligence; Smart Systems and the Future of Work and Learning. Bern, OH:Peter Lang Publishing.
       Steele, Robert."Foreword,"in Stephen E. Arnold, CvberOSINT: Next Generation Information Access. Harrods Creek, KY:
       Arnold Information Technology,2015.

      Steele, Robert.'The Evolving Craft of Inleilioence." in Robert Dover, Michael Goodman,and Claudia Hillebrand (eds.). Routiedaa
       Companion to inleiliaence Studies. Oxford, UK: Routledge, July 31, 2013.
      Steele, Robert."Open Source Inleiliaence fStrateoict." in Loch Johnson (ed.). Strategic inteiiiaence: The intelligence Cvcle. Westport,
      CT: Praeger, 2007, Chapter 6, pp.96-122.

      Articles

      Steele, Robert,"How The Deep State Controls Social Media and Digitally Assassinates Critics: OGooaleGestaDO -
      Censorship & Crowd-Stalkino Made Easy." American Herald THbune, November 7,2017.
      Steele, Robert with Cynthia McKinney,'Former Representative and Iniellinence Official Team Un to Unrig Elections." Independent
       Voter Network, September 26,2017.

      Steele, Robert "fjealing the Self & Healing the World:The Open Source Wav." Defence and Inlelligence Norway,September
      13,2017.

      Steele, Robert."Concept for a Post-Western Economic-Enoineerino Paradiom: How Putin-Modi and Xi-Trumo Can Save Humanity
      with Open Source Everyjhing^gingeringJOSEEj," Russian International Affairs Council, April 5, 2017.




            NATO               NATO              NATO        MEMORANDUM
       lnnovat....5).pdf lnnovat...17.docx lnnovat...17.docx FOR FF...N.docx
